Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 March 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington March 21st. 1807
                        
                        I was going to send you the enclosed when I received your valuable present of the Camera obscura, accompanied
                            by a note still more valuable. You have conferred upon me nothing but benefits. This additional kindness renders me at a
                            loss how to express what I feel towards you. I cannot do it in words; but the opinion and the regard that prompted this
                            new proof of your sentiments towards me are felt & valued as the highest honor I have ever received, or can ever
                            deserve.—
                        I hear with extreme pain that your indisposition continues.—The change of air to that of Monticello will no
                            doubt be your most certain & agreeable cure. Accept my sincerest wishes for Your health & my most grateful
                            acknowledgements for your favor 
                  I am with the highest respect Yrs
                        
                            B Henry Latrobe
                            
                        
                    